UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7231


JOHN LEWIS WRAY, JR.,

                      Plaintiff – Appellant,

          v.

R. DAVID MITCHELL; BEVERLY PERDUE; ROY COOPER; FORREST
DONALD BRIDGES; RICHARD L. SHAFFER; SARAH E. KIRBY-TURNER;
COLLIN MCWHIRTER; DAVID SCHWEEPEE, II; JOHN CHURCH; PAUL
DITZ; RICHARD G. YOUT; RENITA W. MELTON; SERGEANT DAVIS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:10-cv-00298-RJC)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Lewis Wray, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Lewis Wray, Jr., seeks to appeal the district

court’s order construing his 42 U.S.C. § 1983 (2006) complaint

as a 28 U.S.C. § 2254 (2006) petition and dismissing it.                        We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on    February    28,    2012.     The   notice   of    appeal   was   filed   on

July 13, 2012. *        Because Wray failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal and deny Wray’s motion to add

documents and petition for a writ of mandamus.                 We dispense with

oral       argument    because   the   facts   and     legal   contentions     are

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3